                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                            Hon. Paul L. Maloney
 v.
                                                            Case No. 1:19-cr-00095
 CAREY HENDERSON JONES,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a two-count Indictment. Count 1 charges

him with conspiracy to distribute and to possess with intent to distribute 5

kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846, and 841(a)(1); and

count 3 charges him with possession with intent to distribute cocaine in violation of

21 U.S.C. § 841(a)(1). Given the nature of the charges, there is a statutory rebuttable

presumption in favor of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on April 24, 2019, at which

defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral
submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding danger to the community, but has not rebutted the presumption

regarding risk of non-appearance. The Court also finds, as explained on the record,

that the government has sustained its burden of proving, by preponderant evidence,

that defendant poses a significant risk of non-appearance. Further, the Court finds

that there is no condition or combination of conditions of release that will ensure the

appearance of the defendant. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on April 25, 2019.


Date April 25, 2019                                   /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     United States Magistrate Judge




                                          2
